Citation Nr: 0611098	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-18 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a right knee 
medial meniscectomy, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in December 2004.  
The veteran's case was remanded to the RO for additional 
development in March 2005.  The case is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is manifested by no 
worse than level III hearing in the right ear and level III 
hearing in the left ear.

2.  The veteran's hypertension has not been manifested by 
readings of diastolic blood pressure predominantly 110 or 
more, or systolic blood pressure predominantly 200 or more.

3.  The veteran's service-connected right knee disability is 
manifested by constant pain without flares; range of motion 
from 0 to 100 degrees; some medial joint line tenderness; 
degenerative joint disease; and no recurrent subluxation or 
lateral instability of the knee; functional losses do not 
equate to worse than flexion limited to 60 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for a right knee medial meniscectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a (Diagnostic Codes 5257, 5258, 5260, 5261) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Associated with the claims file are VA outpatient treatment 
reports dated from May 2001 to October 2005.  The records 
reveal that the veteran reported that his right knee bothered 
him in November 2001.  The examiner said there was evidence 
of a past surgery and that the right knee was warmer than the 
left.  Range of motion was not limited but the veteran 
reported pain of two out of ten when walking.  The veteran's 
right knee was examined again in January 2002.  The examiner 
said the veteran had decreased range of motion and crepitus 
in his right knee.  An x-ray revealed patellar enthesopathy.  
In February 2002 the veteran reported pain in his right knee.  
He reported that he was involved in a motorcycle accident in 
1998 with no specific injury to his knee but increased pain 
in the knee following the accident.  He reported intermittent 
swelling of the knee and pain with stairs, arising after 
prolonged sitting, squatting and crawling.  He said pain was 
about a six or seven out of ten usually with flares at ten 
out of ten.  Range of motion was noted to be from 0 to 100 
degrees.  No extension lag was noted.  No effusion or 
swelling was noted.  Positive patellofemoral grind was noted 
as well as medial joint line tenderness and tenderness over 
the patella tendon.  The knee appeared stable but the patient 
guarded significantly with testing for laxity.  X-rays 
revealed arthritis of the medial compartment and 
patellofemoral arthritis.  He was diagnosed with traumatic 
arthritis of the right knee.  In May 2002, the veteran 
complained of right knee pain.  He noted that a new brace 
helped a lot.  X-rays revealed post-surgical changes 
including medial compartment narrowing, greater on the right, 
and patellar enthesopathy.  

The veteran was seen for hearing aid maintenance in May 2002 
and September 2002.  The veteran was noted to have been given 
braces for his knee pain in August 2003.  His range of motion 
of the knees was noted to be okay.  He was noted to have 
discomfort when kneeling.  Hydrotherapy was continued.  His 
hypertension was reported to be uncontrolled.  The veteran 
was examined for bilateral knee pain in September 2003.  
Physical examination revealed that he used a cane to ambulate 
and that he walked with an antalgic gait.  He was noted to be 
wearing a plastic strap-on knee brace on his right knee.  
Inspection of the knees revealed no obvious deformity.  Right 
knee had full extension and flexion to 110 degrees.  There 
was no pain with patellar compression.  There was some pain 
over the medial and lateral patellar areas.  He had negative 
Lachman's and positive McMurray's.  He was diagnosed with 
bilateral knee osteoarthritis, right greater than left.  The 
veteran was referred for aqua therapy.  The veteran was 
evaluated in September 2003 for physical therapy for 
bilateral knee osteoarthritis among other things.  The 
veteran was treated with physical therapy from September 2003 
to November 2003.  In November 2003 the veteran was noted to 
be doing well with physical therapy and he was discharged 
from treatment.  In October 2005 the veteran was noted to 
have been fitted with two hinged knee braces.  The veteran's 
hypertension was noted to be poorly controlled in October 
2005.

For the time period from May 2001 to October 2005 VA 
outpatient treatment reports reveal that the veteran's blood 
pressure was recorded as 218/101 on one occasion in May 2005.  
On recheck one minute later it was listed as 184/96.  Aside 
from the one instance where the veteran's systolic pressure 
elevated above 200 and his diastolic pressure was over 100, 
during the time period referenced, the veteran's systolic 
pressure was recorded as no higher than 188 and his diastolic 
pressure was listed as no higher than 96.  

The veteran was afforded a VA examination in August 2002.  He 
was evaluated for his service-connected hypertension and 
right knee disability.  He reported that his blood pressure 
was well-controlled with medication.  He reported no chest 
pain, heart palpitation, syncope or near syncope.  He denied 
kidney disease, vascular disease, or neuropathy.  His blood 
pressure was recorded as 140/86.  The veteran reported 
constant pain in his right knee.  He also reported popping, 
cracking and occasional giving way of his knee.  He denied 
stiffness but he complained of diffuse swelling on a 
continual basis.  He denied flare-ups of joint disease but he 
reported that his symptoms were precipitated by walking more 
than fifteen minutes, climbing stairs, and sitting for long 
periods of time.  He reported that he used a knee brace.  He 
also said he used a cane.  He denied any episodes of 
dislocation or subluxation.  On physical examination, there 
was diffuse swelling about the knee but no tenderness to 
palpation.  There was no evidence of erythema.  On range of 
motion testing there was no pain with flexion to 150 degrees 
and extension to zero degrees.  There was no evidence of 
instability of the medial or lateral collateral ligaments or 
the anterior and posterior cruciate ligaments.  The examiner 
said that the veteran's hypertension was most likely 
essential hypertension because serum and renal testing 
revealed no etiology of hypertension.  He said an 
electrocardiogram (EKG) demonstrated normal sinus rhythm with 
minimal evidence of left ventricular hypertrophy.  A magnetic 
resonance imaging (MRI) of the right knee revealed severe 
degenerative changes with tears of the anterior cruciate 
ligament along medial and lateral menisci and joint effusion.  

The veteran was afforded a VA audiology examination in 
September 2002.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 55 at 1000 
Hertz, 55 at 2000 Hertz, 55 at 3000 Hertz, and 55 at 4000 
Hertz with an average decibel loss of 55.  Puretone 
thresholds, in decibels, for the left ear were 55 at 1000 
Hertz, 55 at 2000 Hertz, 55 at 3000 Hertz, and 50 at 4000 
Hertz, with an average decibel loss of 54.  Speech testing 
revealed speech recognition ability of 96 percent in the 
right ear and 94 percent in the left ear.

The veteran was afforded a VA examination in June 2004.  He 
reported swelling, locking and constant pain in his right 
knee.  He reported that his knee pain was exacerbated by 
walking, standing, and prolonged sitting.  He said he had 
difficulty kneeling or doing anything on his knees.  The 
veteran said that his pain was alleviated with rest, heating 
pads, and pain medication.  The veteran reported that he used 
braces, canes, and a wheelchair.  The veteran denied any 
recurrent subluxation or dislocation of the knees.  Physical 
examination of the right knee revealed slight tenderness to 
palpation of the knee.  The veteran was noted to walk with an 
antalgic gait favoring the right knee.  He had range of 
motion of flexion to 100 degrees and extension to 0 degrees.  
There was no ligamentous laxity.  Lachman's and McMurray's 
were negative.  The veteran reported medial and lateral joint 
line tenderness.  An x-ray revealed bicompartmental 
osteoarthritic changes worse in the right knee, a small right 
joint effusion, loose bodies in the right knee posteriorly, 
and enthesophytes involving the patellar and quadriceps 
insertions bilaterally on the patella.  The examiner 
diagnosed the veteran with right knee meniscal deterioration 
and degenerative joint disease.  

The veteran was afforded a video conference hearing in 
December 2004.  He testified that he was unable to hear 
normal conversations that were off to the side or behind him.  
He said hearing aids were helpful to a point but that he 
still had to ask people to repeat themselves.  He testified 
that he had to wear a brace for his right knee.  He said he 
had constant pain and swelling in his knee and that he was 
unable to kneel.  He reported his knee pain as a five or a 
six out of ten.  He said the pain radiates down his leg and 
that his knee was warm to the touch.  He said he treats the 
swelling with a hot bath and several medications prescribed 
by VA.  He said his knee locked up if he did not wear the 
brace and that the knee occasionally gave out.  He also 
reported flare-ups of pain three to four times a year which 
required five or six hours of rest.  He said his employer has 
made concessions for his knee disability such as allowing him 
to get up and walk around when necessary and providing him 
with a chair with special back support.  He said he was 
treated for hypertension at VA and that his medication was 
recently changed because his hypertension was poorly 
controlled.  He said he believed that his worst blood 
pressure reading was 180 or 190 over 90.  He noted that the 
blood pressure readings varied.  He said the medication 
seemed to help with his blood pressure because he did not 
feel any dizziness. 

The veteran was afforded a VA examination to evaluate his 
hypertension and right knee disability in September 2005.  He 
reported ongoing right knee pain which he rated as seven out 
of ten.  He said his right knee pain was constant and 
associated with swelling, weakness, stiffness, fatigability, 
lack of endurance, and locking of the knee.  The veteran also 
reported frequent giving out of the knee.  The veteran was 
noted to use a hinged knee brace for stability.  The veteran 
reported using Naprosyn twice daily for pain.  The veteran 
reported increased knee pain precipitated by damp, cold 
weather.  His said his pain was also aggravated by prolonged 
walking, standing and sitting.  The veteran said he used 
rest, a heat pad, and a hot tub to alleviate his pain.  He 
said he used a cane with flare-ups of pain.  The veteran 
denied dislocation or recurrent subluxation of the knee 
joint.  The veteran said he had to take frequent breaks at 
work secondary to knee pain.  In regard to his hypertension, 
the veteran reported dizziness and blurred vision with 
elevation of his blood pressure.  He denied ongoing problems 
with chest pain or shortness of breath.  He reported no 
episodes of acute myocardial infarction or congestive heart 
failure.  He was noted to be taking several medications for 
his blood pressure.  The veteran's blood pressure was taken 
three times and recorded as 166/96, 172/102, and 158/90.  An 
EKG showed normal sinus rhythm with evidence of left 
ventricular hypertrophy.  Physical examination of the knee 
revealed slight swelling of the knee.  The veteran had some 
medial joint line tenderness.  Range of motion testing 
revealed flexion to 100 degrees and extension to 0 degrees.  
He had no ligamentous laxity.  He had negative Lachman's and 
positive McMurray's.  There was no additional decreased range 
of motion with repetitive testing of the knee joint.  There 
was no evidence of recurrent subluxation or lateral 
instability of the knee.  There was evidence of pain on 
flexion of the knee at 100 degrees.  The knee did not exhibit 
any weakened movement or excessive fatigability.  The knee 
did show incoordination in terms of the veteran having an 
antalgic gait and needing the aid of a cane for ambulation.  
The veteran did not exhibit any additional loss of range of 
motion with repetitive testing.  X-rays of the right knee 
showed tricompartmental osteoarthritis and a rounded ossicle 
in the popliteal fossa which could represent an intrabursal 
body.  The veteran was diagnosed with poorly controlled 
hypertension and severe right knee degenerative joint 
disease.  

The veteran was afforded a VA audiology examination in 
September 2005.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 50 at 1000 
Hertz, 55 at 2000 Hertz, 60 at 3000 Hertz, and 60 at 4000 
Hertz with an average decibel loss of 56.  Puretone 
thresholds, in decibels, for the left ear were 55 at 1000 
Hertz, 55 at 2000 Hertz, 55 at 3000 Hertz, and 55 at 4000 
Hertz, with an average decibel loss of 55.  Speech testing 
revealed speech recognition ability of 92 percent in the 
right ear and 92 percent in the left ear.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

Hearing Loss

The veteran was originally service connected for hearing loss 
in June 1982.  He was assigned a 20 percent disability rating 
effective from April 8, 1981.  

The Board notes that a VA disability rating is protected, 
that is, it cannot be reduced, after it has consistently been 
in effect for 20 years as is the case here, except upon a 
showing that the rating was based on fraud. 38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951(b) (2005).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2005).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2005).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2005).  

A review of the September 2002 VA audiometric examination, 
and using the speech discrimination scores from the 
audiogram, correlates to level I hearing in the right ear, 
and level I in the left ear when Table VI is used.  See 
38 C.F.R. § 4.85, Table VI.  However, the veteran's right ear 
hearing loss qualifies as an exceptional pattern of hearing 
loss under 38 C.F.R. § 4.86.  Specifically, the veteran 
satisfies the criteria of 38 C.F.R. § 4.86(a) because he has 
a puretone threshold of 55 decibels at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz).  
Applying the veteran's puretone threshold average of 55, 
Table VIa indicates a Level III designation is appropriate.  

The combination of Level III and Level I corresponds to a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII.  The 
assigned evaluation is determined by mechanically applying 
the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

A review of the September 2005 VA audiometric examination, 
and using the speech discrimination scores from the 
audiogram, correlates to level I hearing in the right ear, 
and level I in the left ear when Table VI is used.  See 
38 C.F.R. § 4.85, Table VI.  However, the veteran's left ear 
hearing loss qualifies as an exceptional pattern of hearing 
loss under 38 C.F.R. § 4.86.  Specifically, the veteran 
satisfies the criteria of 38 C.F.R. § 4.86(a) because he has 
a puretone threshold of 55 decibels at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz).  
Applying the veteran's puretone threshold average of 55, 
Table VIa indicates a Level III designation is appropriate.  

The combination of Level I and Level III corresponds to a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII.  The 
assigned evaluation is determined by mechanically applying 
the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

As noted above, the ratings for disability compensation for 
hearing loss are determined by the mechanical application of 
the criteria in the rating schedule.  See Lendenmann, supra.  
In the veteran's case, that results in the award of no more 
than a noncompensable rating.  However, as noted previously 
the veteran's hearing loss has been rated as 20 percent 
disabling for more than twenty years and is therefore 
protected and cannot be reduced.  There is no objective 
evidence of record to indicate that the application of the 
rating criteria, as established, is inadequate to rate the 
veteran's hearing loss disability.  Even if the poorer 
results from each examination are used-Level III for each 
ear-a higher rating may not be assigned.  (Table VII 
illustrates that a compensable rating is not warranted even 
when there is Level III hearing acuity in both ears.)  
Accordingly, the preponderance of the evidence is against the 
claim for a rating greater than 20 percent.



Hypertension

The veteran's hypertension has been evaluated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2005), "hypertensive vascular disease (hypertension and 
isolated systolic hypertension)."  Diagnostic Code 7101 
provides for a 10 percent rating for diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104.  A 20 percent rating is assigned for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  Id.

The evidence demonstrates that it is necessary for the 
veteran to use medication to control his hypertension, which 
has been described by various examiners as poorly controlled.  
However, the veteran's blood pressure readings of record do 
not support a rating evaluation in excess of 10 percent.  

For the time period from May 2001 to October 2005 VA 
outpatient treatment reports reveal that the veteran's blood 
pressure was recorded as 218/101 on one occasion in May 2005.  
On recheck one minute later his blood pressure was recorded 
as 184/96.  Aside from the one instance where the veteran's 
systolic pressure elevated above 200 and his diastolic 
pressure was over 100, during the time period referenced, the 
veteran's systolic pressure was recorded as no higher than 
188 and his diastolic pressure was listed as no higher than 
96.  

On VA examination in August 2002 the veteran's blood pressure 
was recorded as 140/86.  At the September 2005 VA 
examination, the veteran's blood pressure was taken three 
times and recorded as 166/96, 172/102, and 158/90.  

The evidence of record reveals that veteran's blood pressure 
readings have not been predominantly at the levels necessary 
to warrant a rating greater than the currently assigned 10 
percent evaluation.  The veteran's diastolic pressure was 
never predominantly 110 or more and his systolic pressure was 
never predominantly 200 or more.  As noted above, those 
levels must be shown in order to warrant a higher rating.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101.  (A single, 
isolated reading does not amount to a predominant showing.)  
For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for hypertension must be 
denied.  

Right Medial Meniscectomy

In this case, the veteran's right knee medial meniscectomy 
has been rated as 10 percent disabling.  

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent rating if slight, a 20 
percent rating if moderate, and a 30 percent rating if 
severe.  38 C.F.R. § 4.71a.  

There is no objective evidence of record to demonstrate any 
ligamentous laxity or instability in the right knee.  The 
August 2002, June 2004, and September 2005 VA examinations 
found the ligaments to be stable and intact.  The veteran 
denied any episodes of subluxation of the knee.  The Board 
notes that the veteran reported that he used assistive 
devices to ambulate.  Nevertheless, there is no evidence of 
any instability or subluxation to warrant consideration of a 
compensable rating under Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  There is no objective 
clinical evidence of dislocated cartilage, with frequent 
episodes of "locking" or effusion into the knee joint.  Nor 
is there any medical evidence of any impairment of the tibia 
or fibula due to service-connected disability.  Therefore, 
Diagnostic Codes 5258 and 5262 are not for application.

The Board notes that the limitation of motion rating criteria 
are set forth in Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; 10 percent 
is warranted when flexion is limited to 45 degrees; 20 
percent is warranted when flexion is limited to 30 degrees; 
and 30 percent is warranted when flexion of the leg is 
limited to 15 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5261, a noncompensable rating is assigned when extension 
of the knee is limited to 5 degrees; 10 percent is assigned 
when extension is limited to 10 degrees; 20 percent is 
assigned when extension is limited to 15 degrees; and 30 
percent is assigned when extension is limited to 20 degrees.  
Id.  (Full range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2005).

The results of the several examinations show that the veteran 
does not satisfy the criteria for a compensable rating based 
on either limitation of flexion or limitation of extension.  
At the August 2002 VA examination the veteran was noted to 
have normal range of motion from 0 to 150 degrees with no 
pain.  At the time of the September 2004 and December 2005 
examinations the most limited measure was flexion to 100 
degrees.  Even with consideration of limitation of flexion to 
100 degrees, the veteran still does not satisfy the rating 
criteria for a compensable level of disability due to a 
limitation of flexion.  Moreover, even if functional losses 
due to pain, etc., are equated to the limitations where pain 
is shown, a compensable rating is not warranted for either 
limitation of extension or limitation of flexion.  

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004.  In that opinion, the General 
Counsel said that where a veteran has both a limitation of 
flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  
Nevertheless, as noted above, the veteran's limitation of 
flexion is such that a compensable rating is not warranted, 
and there is no documented limitation of extension or 
functional loss that would equate to worse than extension 
limited to 5 degrees or flexion limited to 60 degrees.

Regulations do allow that separate evaluations may in some 
cases be assigned for non-overlapping manifestations of a 
knee disability.  See, e.g., 38 C.F.R. § 4.14 (2005); 
VAOPGCPREC 9-98, VAOPGCPREC 23-97; Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  In this case, there is no 
compensable level of instability.  Additionally, as noted 
above, the veteran does not experience instability or 
subluxation such that a compensable rating would be warranted 
separate from any rating based on functional loss due to pain 
as contemplated under VAOPGCPREC opinions 9-98 and 23-97.  

However, in this case there is x-ray evidence of arthritis to 
warrant consideration of a separate disability rating as 
contemplated under VAOPGCPREC opinions 9-98 and 23-97.  X-ray 
reports obtained in August 2002, June 2004, and September 
2005, regarding the veteran's knee, were positive for 
evidence of degenerative changes.  

Here, there is x-ray evidence of severe degenerative 
arthritis of the right knee, but there is no evidence that 
there is any compensable limitation of range of motion in the 
right knee.  When, as here, the limitation of motion of the 
right knee is non-compensable under Diagnostic Codes 5260 and 
5261, a rating of 10 percent is for application for the 
veteran's right knee under Diagnostic Code 5003.  This 10 
percent rating contemplates the effect of arthritis in major 
joints, such as disability caused by pain, despite the lack 
of a compensable limitation of motion.  Given the absence of 
specific evidence suggesting that pain experienced by the 
veteran equates to disability such as occurs with greater 
limitation of motion, a higher rating for right knee 
disability manifested by limitation of motion is not 
warranted.  The September 2005 VA examiner said that the 
veteran's right knee did not exhibit any weakened movement or 
excessive fatigability.  He said the veteran did not exhibit 
any additional loss of range of motion with repetitive 
testing.  He noted that the veteran exhibited incoordination 
in terms of having an antalgic gait and needing the aid of a 
cane for ambulation; however, as noted above, there is no 
suggestion that any limitation caused by incoordination or 
pain equates to disability worse than flexion limited to 60 
degrees or extension limited to 5 degrees.

Given the medical evidence of record, the Board concludes 
that no more than a 10 percent evaluation for a right knee 
meniscectomy is warranted.  Since there is no objective 
medical evidence of record of right knee instability, 
subluxation, or compensable limitation of motion, a rating 
higher than the 10 percent previously awarded by the RO is 
not warranted.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected hearing loss, hypertension, 
or right knee meniscectomy have reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluations on an extra-schedular basis.  In 
this regard, the Board notes that none of these disabilities 
has been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
increased ratings for bilateral hearing loss, hypertension, 
or a right knee meniscectomy.  See Gibert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims for increased ratings in 
June 2002.  The veteran was informed that he should obtain 
and provide copies of treatment records, unless he desired 
the RO's assistance in that endeavor.  The RO informed the 
veteran that the evidence must show that his service-
connected disabilities had worsened.  The RO wrote to the 
veteran again in May 2004 and informed him that he should 
obtain and provide copies of treatment records, unless he 
desired the RO's assistance in that endeavor.  The RO also 
informed the veteran of the status of his claim.  Finally, in 
April 2005 the veteran was informed that he should obtain and 
provide copies of treatment records, unless he desired the 
RO's assistance in that endeavor.  The RO informed the 
veteran that the evidence must show that his service-
connected disabilities had worsened.  He was informed of what 
evidence VA was responsible for obtaining and what evidence 
had been received by VA.  The RO informed the veteran of the 
status of his claim.  In statements of the case, he was 
specifically told of the criteria for awards of higher 
ratings.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Although all notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Additionally, although notice was 
not provided as to the effective date criteria, see Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), the 
question of entitlement to an effective date for a higher 
rating is not now before the Board.  Consequently, a remand 
of the rating issues to address effective date issues is not 
required.

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  VA treatment records 
were obtained and associated with the claims file.  The 
veteran was afforded several VA examinations as noted above.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran and his claims for higher 
ratings.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).  


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.

Entitlement to an increased rating for hypertension is 
denied.

Entitlement to an increased rating for a right knee medial 
meniscectomy is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


